Martin J.
delivered the opinion of the court.
The defendant having appealed from a decree of the Court of Probates, which decreed him to pay the balance in his hands, as executor of their ancestor, to them-they obtained a rule on which he was decreed to pay it into the Treasury of the State, the execution of which was inforced by a writ of distringas.
The universal legatees, before the balance was paid into the treasury, moved to have the writ of distringas set aside; their motion was disallowed and they appealed.
This case has come before us, on motion, for a mandamus, for an appeal of these legatees from the order to the executor to pay the balance into the treasury, and we declined granting~the mandamus, on the ground that the case did not present one on which the appellants sustained an irreparable injury by the judgment from which they wished to appeal.
The present appeal is from the refusal of the Court of Probates to forbear carrying that judgment into effect. It is clear, that the reasons that induced us to decline granting the mandamus, militate with equal force against our sustaining the present.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs.